DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed 11/17/2021 is acknowledged.  Claims 1-10, 14, and 17 have been canceled.  Claims 11-13, 15-16, 18-22 are pending.   All of the amendment and arguments have been thoroughly reviewed and considered. 
	Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.   
This action is made Final.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Previous Rejections
The status of the previous rejections are noted below:
(a)	The nonstatutory double patenting rejections are maintained and discussed below.    
(b)	The prior art rejections under 35 USC 103 directed to the claims 11-13. 15-16 and 18-22 are withdrawn in view of Applicant’s arguments.  Applicant’s arguments especially at pages 6-7 of the response were found persuasive of the inoperability of the combination of the cited prior art for  the intended purpose. A further review of the prior art of Schmitt in view of Fan and Forshew and further in view of Pinter does meet the limitations of the claims.   
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

4.	Claims 11-13, 15-16, 18-22 are finally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10894974 (US ‘974 used interchangeably herein) in view of Fan et al (PNAS, 2008, 105(42), 16266-16271) and further in view of Forshew (Sci Transl Med (2012 4(136), 1-12).  
	An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F. 2d 887, 225 USPQ 645 (fed. Cir. 1985).
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the claim 1 of the instant invention and the clams 1 and 18 of US ‘974 are both drawn a method comprising tagging a plurality of cell-free nucleic acid molecules (cfDNA) from a population of cell free nucleic acid with molecular barcodes by ligating set of molecular barcodes wherein the ligating comprises using a molar excess 
	US Patent ‘974 does not expressly teach tagging a population of 100 to 100,000 haploid human genome equivalents of cfDNA molecules.  
Fan et al teach providing cfDNA molecules obtained from the bodily fluid of a subject to detect the genetic aberration known as fetal aneuploidy (abstract).   Fan used cell free plasma DNA samples where about 1-8 nanograms of DNA fragments were extracted from 1.3 – 3.2 ml of cell-free plasma for sequencing library preparation Table S1.   Fan teaches next generation massively parallel sequencing of the cell free DNA with high throughput shotgun sequencing technology.  The method of fan uses massively parallel sequencing to produce millions of short sequence reads in a single run.   Fan further teaches counting the number of the sequence reads that map to a predefined window in each chromosome to detect fetal aneuploidy (see abstract and column titled “Approximate amount of input DNA for sequencing library construction”)
Forshew teaches tagged amplicon sequencing or “Tam-seq” to identify rare “cancer mutations present in cfDNA.   Tam-Seq generally involves pre-amplification of see also id., Figure S1.  Forshew further teaches that new platforms for massively parallel sequencing allow for fast turnaround times, which makes this approach [Tam-seq] practical in a clinical setting (page 9, col. 2 and sup. 3-4).  Forshew teaches targeting DNA fragments from genomic regions of interest, amplifying and sequencing the fragments and then aligning the sequences to a reference sequence to identify mutations (Figure 1, sup. 1-4).  Forshew teaches that the method can be used to monitor mutation frequencies over time using serial samples from a particular patient and to compare mutation frequencies in a particular sample to a reference sample (pages 8-9, Figure 4).      
	Both Fan and Forshew disclose providing between 100 or 100,000 or between 1000 and 50000 human haploid genome equivalents of the cfDNA molecules.   Forshew teaches the standard scientific formula that 1 haploid genome is about 3.3 pg of DNA (Table S1 of supplementary Materials).  Fan reported between 1-8 ng (1000-8000 pg) of plasma DNA used for library construction which corresponds to about 303 and 2424 human haploid genome equivalent (Table S1).   Forshew used about 1-20 ng (1000 – 20, 000 pg) of plasma DNA, which corresponds to about 303-6060 human haploid genome equivalents (Table S6).  
The ordinary artisan would have been motivated at the time of the effective filing date of the claimed invention to have targeted cfDNA as taught by Fan and Forshew and combine with the teachings of US patent ‘974 for the obvious benefit of improving diagnostic and therapeutic options with a reasonable expectation of success.

5.	Claims 11-13, 15-16, 18-22 are finally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 8, 10, 14, 16-20 of U.S. Patent No. 10995376 (US ‘376 used interchangeably herein) in view of Pinter (US 20040209299).  
	An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F. 2d 887, 225 USPQ 645 (fed. Cir. 1985).
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the claim 1 of the instant invention and the clams 1 and 20 of US patent ‘376 are both drawn a method comprising tagging a plurality of cell-free nucleic acid molecules (cfDNA) from a population of cell free nucleic acid with molecular barcodes by ligating set of different molecular barcodes and selectively enriching subset of the cell free nucleic acid population for a subset of cancer-associated genomic regions.   The claims 1, 2, 8, 10, 14, 16-20 of US patent ‘376 comprise various embodiments of the claims 11-13, 15-16, 18-22 of the instant invention and are therefore obvious various of each other and thus fall within similar scope.
	The claims 1, 2, 8, 10, 14, 16-20 of US patent ‘376 do not expressly teach the steps of ligating a molar excess of tags as compared to the cfDNA molecule wherein 20% of the cfDNA molecules are tagged.

	It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have been motivated to utilize molar excess of tagged adaptors to target cfDNA in the method of US Patent ‘376 for the benefit of facilitating detection of rare variants as taught by Pinter because this was a particular known technique recognized as part of the ordinary artisan’s capabilities and was recognized in the art for achieving the predictable outcome of a method for detecting genetic abnormalities in cell free DNA using tagged adaptors to target  the cell free DNA and iterative and optimized analysis of sequencing and contig assembly as noted by Pinter.

Response to Arguments
6.	Applicant traverses the rejections on the following grounds:
Applicant  states that they are prepared to filed a terminal disclaimer over the ‘376 and ‘974 patents if the claims are indicated otherwise allowable.   


Conclusion
8.	No claims are allowed.  However, an undated search did not reveal prior art against the claimed invention.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637